Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRANSAMERICA FUNDS Supplement to the Currently Effective Class I2 Prospectus * * * Transamerica JPMorgan Long/Short Strategy (formerly Transamerica BNY Mellon Market Neutral Strategy) The table under the section entitled Fees and Expenses on page 25 of the Prospectus is deleted and replaced in its entirety with the following: Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.30% a Distribution and service (12b-1) fees None Other Expenses 0.12% Dividend expense on short sales b 2.09% Total annual fund operating expenses 3.51% Expense reduction c 0.00% Total annual fund operating expenses after expense reduction 3.51% a Effective January 6, 2011, the funds management fee was reduced from 1.40% to 1.30%.
